Citation Nr: 1101208	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction is currently with the RO in Montgomery, 
Alabama.  

The Veteran testified at a personal hearing before the 
undersigned in August 2010, and a transcript of this hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a disability rating in 
excess of 50 percent for service connected PTSD, as well as 
entitlement to TDIU.

At his August 2010 hearing, the Veteran testified that he had 
applied for disability benefits from the Social Security 
Administration (SSA).  August 2010 Board hearing transcript at 9-
10.  He stated that this was related to his back but that 
"[t]hey know also what PTSD is."  Id.  Although VA has no duty 
to assist claimants in obtaining records which are not relevant 
to the claim, VA does have a duty to assist the Veteran in 
obtaining records if there is a reasonable possibility that the 
records could substantiate the claim.  Golz v. Shinseki, 590 F.3d 
1343 (Fed. Cir. 2010).  The Veteran's statement that "[t]hey 
know what PTSD is" raises a reasonable possibility that the 
records could substantiate his claim.  Here, no clear 
determination as to the availability of any records which may 
have been in the possession of the SSA has been made.  
Accordingly, on remand, the RO should attempt to obtain any 
available SSA records, including any medical records associated 
with a claim for SSA disability benefits.  If the records are not 
obtainable, documentation of VA's efforts to obtain the records 
and a negative reply should be associated with the claims file.

Additionally, the Veteran has received educational and vocational 
rehabilitation benefits from VA.  In Moore v. Gober, 10 Vet. 
App.436, 440 (1997), the Court held that where it is a matter of 
record that a veteran has received benefits under the education 
and vocational rehabilitation program, the Board is on notice 
that such records exist and is obligated to obtain and consider 
them.  Accordingly, on remand, the RO should obtain all of the 
Veteran's vocational rehabilitation records, including all 
evaluations administered to the Veteran as part of his 
participation in the program, and associate these records with 
the Veteran's claim folder.  If the records do not exist, 
documentation of VA's efforts to obtain the records and a 
negative reply should be associated with the claims file.

Finally, the Board notes that the Veteran was last afforded a VA 
examination of his acquired psychiatric disability in October 
2007, more than three years ago, and since that time, the Veteran 
has been hospitalized for mental health treatment.  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior medical 
examinations and treatment in order to conduct a complete 
evaluation of the veteran's claims.  38 C.F.R. § 4.2 (2010).  
Where further evidence, or clarification of the evidence, is 
needed for proper appellate decision-making, a remand to the RO 
is required.  38 C.F.R. § 19.9(a)(1) (2010).  Given the 
hospitalization since the Veteran's last examination, the Veteran 
should be scheduled for a new VA psychiatric examination so that 
VA has an accurate picture disability suffered due to his 
service-connected PTSD.  

The Board notes that there is some evidence that the Veteran has 
experienced a number of non-service related stressors that could 
be affecting the severity of his acquired psychiatric disability.  
For example, a January 2008 VA treatment note documents that the 
Veteran sought residential treatment for polysubstance dependence 
and PTSD, reporting an increase in symptoms after learning that 
his mother-in-law had terminal cancer.  Additionally, at the 
Veteran's August 2010 hearing, the Veteran's representative 
testified that the Veteran's spouse was currently hospitalized.  
Furthermore, VA treatment records of the Veteran's most recent 
in-patient treatment from January 2008 through April 2008 show 
that the Veteran reportedly began drinking at the age of sixteen, 
suggesting that his substance abuse problems preceded his 
military service.  Accordingly, the VA examiner is asked to offer 
an opinion as to the extent the Veteran's current psychiatric 
problems are related to his service-connected PTSD, as opposed to 
non-service causes, if any.  The examiner must provide a detailed 
explanation of his or her opinion.  If the examiner is unable to 
make such a determination without resorting to speculation, he or 
she should so state and must provide an explanation as to why the 
determination cannot be made without resorting to speculation.  

Accordingly, the case is REMANDED for the following action:

1.	  Obtain from the Social Security 
Administration (SSA) medical records and 
administrative decisions of any claim 
filed by the Veteran for SSA disability 
benefits. Associate any records obtained 
with the claims file.  If the records are 
not obtainable, documentation of VA's 
efforts to obtain the records and a 
negative reply should be associated with 
the claims file.

2.	 Obtain the Veteran's complete VA 
vocational rehabilitation records, and 
associate them with his claim folder.  If 
the records are not obtainable, 
documentation efforts to obtain the 
records and a negative reply should be 
associated with the claims file.

3.	After completing the above development, 
schedule the Veteran for a VA examination 
of his service-connected PTSD.  The 
examiner should note any functional 
impairment caused by the Veteran's 
disability, including a full description 
of the effects of his disability upon his 
ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's service 
connected PTSD alone, without regard to 
any non-service connected health 
problems, renders the Veteran unable to 
secure and maintain substantially gainful 
employment.  The examiner must provide a 
detailed explanation of his or her 
opinion.

Additionally, the examiner is asked to 
determine, if possible, the extent to 
which the Veteran's current psychiatric 
disability is the result of his service-
connected PTSD, as opposed to non-service 
psychiatric disease.  The examiner must 
provide a detailed explanation of his or 
her opinion.  If the examiner is unable to 
render such an opinion without resorting 
to mere speculation, he or she should so 
state and must provide a rationale for why 
he or she is unable to render such an 
opinion without resort to mere 
speculation.  

The Veteran's claims folder and a copy of 
this REMAND must be provided to the 
examiner, the examiner must review the 
claims file, and must annotate his or her 
report as to whether the claims file was 
reviewed.  All findings should be 
described in detail and all necessary 
diagnostic testing performed. 

4.	After ensuring that the above development, 
and any other indicated development, is 
completed, readjudicate the issues on 
appeal.  If the benefit sought is not 
granted, provide the Veteran and his 
representative with a supplemental 
statement of the case,  afford an adequate 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

